DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because:
- Figure 1 includes two components identified as reference number (17)  [a first control region], when one of them should be identified as reference number (18) [a second control region].  
- Figure 1 includes two components identified as reference number(s) (9,10) [cam follower, cam roller], when one of them appears as though it should be identified as reference number (8) [shifting pin].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
3.	Claims 1 and 11 are objected to because of the following informalities:  

Regarding Claim 1
Lines 3-4 recite the language “a first cam and a second cam arranged adjacent thereto”. For purposes of clarity, the claim language should be amended such that it reads –a first cam and a second cam arranged adjacent the first cam 
Lines 19-20 recite the language “a first control region, a second control region and a neutral region arranged in between in the axial direction”. For purposes of clarity, the claim language should be amended such that it reads –a first control region, a second control region and a neutral region arranged in between the first control region and the second control region in the axial direction—

Regarding Claim 11
Line 3 recites the language “a first cam and a second cam arranged adjacent thereto”. For purposes of clarity, the claim language should be amended such that it reads –a first cam and a second cam arranged adjacent the first cam 
Lines 14-15 recite the language “a first control region, a second control region and a neutral region arranged in between in the axial direction”. For purposes of clarity, the claim language should be amended such that it reads –a first control region, a second control region and a neutral region arranged in between the first control region and the second control region in the axial direction—



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 7-8, 10-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altherr et al., US 2018/0283237 A1, in view of Steinmetz, DE 102016209600 A1.

Regarding Claim 1
Altherr discloses a valve train for an internal combustion engine comprising: a camshaft (2) with a first cam (4a, 5a) and a second cam (4b, 5b) arranged adjacent thereto, a rocker lever assembly with a shifting pin (3) that is adjustable in an axial direction between at least two positions, on which a cam follower (3a, 3b) is mounted (Altherr, [0032], Figure 1), an adjusting device (6) for adjusting a control pin (7a, 7b) arranged in the shifting pin (3), a guide contour (8) arranged on the camshaft (2) having a first guide track (8a) and a second guide track (8b), the control pin (7a, 7b) engages into the first guide track (8a) or the second guide track (8b) and adjusts the shifting pin (3) between the at least two positions, so that the cam follower (3a, 3b) in a first position of the shifting pin (3) interacts with the first cam (4a, 5a) 
However, Altherr does not disclose that the second guide track intersects the first guide track in an X-like manner. Steinmetz teaches an adjustment means for adjusting a control pin (8), comprising a first guide rail (10a) and a second guide rail (10b) intersecting the first guide rail in an X-like manner, with the control pin (8) being engageable into the first guide rail (10a) or in the second guide rail (10b) (Steinmetz, [0028], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr to include a single control pin (as compared to a pair of control pins 7a, 7b) that is adjusted into the first guide track and the second guide track upon contact with the first and second control regions, respectively, wherein the second guide track intersects the first guide track in an X-like manner as is taught by Steinmetz as being well known in the art, in order to minimize the space utilized in addition to reducing manufacturing costs (Steinmetz, [0010]-[0014]). 

Regarding Claim 2
Altherr and Steinmetz teach the system as rejected in Claim 1 above. Altherr further discloses that the adjusting device (6) further comprises a housing (see Figure 1 of Altherr) structured and arranged to guide the control rod (11) (Altherr, [0035], Figure 1). 

Regarding Claim 4
Altherr and Steinmetz teach the system as rejected in Claims 1 and 2 above. Altherr further discloses that the housing is structured cylindrically and comprises a shell opening (S, annotated Figure 1 of Altherr below) via which the control pin (7a, 7b) is contactable with the first control region (12a) and the second control region (12b) (Altherr, annotated Figure 1 below). 

    PNG
    media_image1.png
    411
    426
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Altherr

Regarding Claim 7
Altherr and Steinmetz teach the system as rejected in Claim 1 above. Altherr further discloses at least one spring (19) structured and arranged to preload the control rod (11) into the first position or the second position (Altherr, [0040], Figure 5). 

Regarding Claim 8


Regarding Claim 10
Altherr and Steinmetz teach the system as rejected in Claim 1 above. Altherr further discloses that at least one of the first control region (12a) and the second control region (12b) has a flattened region that provides a contact region for the control pin (7a, 7b), and the first control region (12a) and the second control region (12b) have at least one of different heights and different diameters from one another (Altherr, Figure 6). 

Regarding Claim 11
Altherr discloses an internal combustion engine (Altherr, [0002]) comprising: a valve train, the valve train comprising: a camshaft (2) with a first cam (4a, 5a) and a second cam (4b, 5b) arranged adjacent thereto, a rocker lever assembly with a shifting pin (3) that is adjustable in an axial direction between at least two positions, on which a cam follower (3a, 3b) is mounted (Altherr, [0032], Figure 1), an adjusting device (6) for adjusting a control pin (7a, 7b) arranged in the shifting pin (3), a guide contour (8) arranged on the camshaft (2) having a first guide track (8a) and a second guide track (8b), the control pin (7a, 7b) engages into the first guide track (8a) or the second guide track (8b) and adjusts the shifting pin (3) between the at least two positions, so that the cam follower (3a, 3b) in a first position of the shifting pin (3) interacts with  the first cam (4a, 5a) and in a second position of the shifting pin (3) interacts with the second cam (4b, 5b) (Altherr, [0033], Figure 1), and the adjusting device (6) including a 
However, Altherr does not disclose that the second guide track intersects the first guide track in an X-like manner. Steinmetz teaches an adjustment means for adjusting a control pin (8), comprising a first guide rail (10a) and a second guide rail (10b) intersecting the first guide rail in an X-like manner, with the control pin (8) being engageable into the first guide rail (10a) or in the second guide rail (10b) (Steinmetz, [0028], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr to include a single control pin (as compared to a pair of control pins 7a, 7b) that is adjusted into the first guide track and the second guide track upon contact with the first and second control regions, respectively, wherein the second guide track intersects the first guide track in an X-like manner as is taught by Steinmetz as being well known in the art, in order to minimize the space utilized in addition to reducing manufacturing costs (Steinmetz, [0010]-[0014]).

Regarding Claim 12
Altherr and Steinmetz teach the system as rejected in Claim 11 above. Altherr further discloses that the adjusting device (6) further comprises a housing (see Figure 1 of Altherr) structured and arranged to guide the control rod (11) (Altherr, [0035], Figure 1). 

Regarding Claim 13


Regarding Claim 15
Altherr and Steinmetz teach the system as rejected in Claim 11 above. Altherr further discloses at least one spring (19) structured and arranged to preload the control rod (11) into the first position or the second position (Altherr, [0040], Figure 5). 

Regarding Claim 16
Altherr and Steinmetz teach the system as rejected in Claim 11 above. Altherr further discloses that at least one of the first control region (12a) and the second control region (12b) has a flattened region that provides a contact region for the control pin (7a, 7b) (Altherr, Figure 6). 

Regarding Claim 17
Altherr and Steinmetz teach the system as rejected in Claim 11 above. Altherr further discloses that the first control region (12a) and the second control region (12b) have different heights from one another (Altherr, Figure 6). 

Regarding Claim 18
Altherr and Steinmetz teach the system as rejected in Claim 11 above. Altherr further discloses that the first control region (12a) and the second control region (12b) have different diameters from one another (Altherr, Figure 2). 

6.	Claims 3, 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altherr et al., US 2018/0283237 A1, in view of Steinmetz, DE 102016209600 A1, and further in view of Yano, JP 2011179471 A.

Regarding Claim 3
Altherr and Steinmetz teach the system as rejected in Claim 1 above. However, Altherr and Steinmetz do not teach that at least one of the first control region and the second control region is structured as a cylindrical shifting disc. 
Yano teaches a valve mechanism for an internal combustion engine configured to perform switching of valve opening characteristic of the plurality of cylinders by a common actuator (Yano, Abstract). The valve mechanism comprises a first control region (51) and a second control region (51), wherein at least one of the first control region (51) and the second control region (51) is structured as a cylindrical shifting disc (Yano, [0061]-[0065], Figure 11a). [In the combination of Altherr/Steinmetz and Yano, the first and second control regions (12a, 12b) of Altherr/Steinmetz are replaced with the cylindrical shifting discs (51) of Yano. The adjusting device of Yano includes a control rod (50) that is shiftable axially as in Altherr/Steinmetz. Therefore, the cylindrical shifting discs (51) of Yano are shifted in the same manner as the first and second control regions in Altherr/Steinmetz and it would thereby be obvious to substitute one control region structure for the other.] 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr such that at least one of the first control region and the second control region is structured as a cylindrical shifting disc as a simple substitution of one known element (stop regions) for another known element (a cylindrical shifting disc) to obtain predictable 

Regarding Claim 5
Altherr and Steinmetz teach the system as rejected in Claim 1 above. Altherr further discloses that the control rod (11) is displaced by means of a linear actuator (14), which may be an electromagnetic actuator, wherein the control rod is displaced to the first or second position (Altherr, [0035]). However, Altherr and Steinmetz do not explicitly teach a solenoid arranged on the control rod, wherein the control rod is adjustable into the first position or the second position by energizing the solenoid. 
Yano teaches a valve switching mechanism (32) which has an actuator having an electromagnetic solenoid (56) as a driving force (Yano, [0084]).
 One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr such that the electromagnetic actuator that displaces the control rod into one of a first and second positions is an electromagnetic solenoid as Yano teaches that it is well known in the art for valve switching mechanisms to be actuated by electromagnetic solenoids. A simple substitution of one known element (electromagnetic actuator) for another known element (electromagnetic solenoid) to obtain predictable results (displacement of a control rod) is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-416, 82 USPQ2d at 1395, MPEP 2141 III B.

Regarding Claim 14
Altherr and Steinmetz teach the system as rejected in Claim 11 above. Altherr further discloses that the control rod (11) is displaced by means of a linear actuator (14), which may be an electromagnetic actuator, wherein the control rod is displaced to the first or second position (Altherr, 
Yano teaches a valve switching mechanism (32) which has an actuator having an electromagnetic solenoid (56) as a driving force (Yano, [0084]).
 One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr such that the electromagnetic actuator that displaces the control rod into one of a first and second positions is an electromagnetic solenoid as Yano teaches that it is well known in the art for valve switching mechanisms to be actuated by electromagnetic solenoids. A simple substitution of one known element (electromagnetic actuator) for another known element (electromagnetic solenoid) to obtain predictable results (displacement of a control rod) is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-416, 82 USPQ2d at 1395, MPEP 2141 III B.

7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altherr et al., US 2018/0283237 A1, in view of Steinmetz, DE 102016209600 A1, and further in view of McConville et al., US 2014/0190432.

Regarding Claim 9
Altherr and Steinmetz teach the system as rejected in Claim 1 above. However, Altherr and Steinmetz do not teach a position sensor arranged to detect a position of the control rod. 
McConville teaches that the operation of intake and exhaust vales (150, 156) may be determined by valve position sensors and/or camshaft position sensors (155, 157) (McConville, [0021]). Therefore, it is well known in the art to monitor the position of moveable system components through the use of position sensors. 
. 

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altherr et al., US 2018/0283237 A1, in view of Steinmetz, DE 102016209600 A1, in view of Yano, JP 2011179471 A, and further in view of Altherr, DE 102016222046 A1 (hereafter referred to as Altherr 2).

Regarding Claim 6
Altherr and Steinmetz teach the system as rejected in Claim 1 above. Altherr further discloses that the control rod (11) is displaced by means of a linear actuator (14), which may be an electromagnetic actuator, wherein the control rod is displaced to the first or second position (Altherr, [0035]). However, Altherr and Steinmetz do not explicitly teach a solenoid arranged on the control rod, wherein the control rod is adjustable into the first position or the second position by energizing the solenoid. 
Yano teaches a valve switching mechanism (32) which has an actuator having an electromagnetic solenoid (56) as a driving force (Yano, [0084]).
 One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr/Steinmetz such that the electromagnetic actuator that displaces the control rod into one of a first and second positions is an electromagnetic solenoid as Yano teaches that it is well known in the art for valve switching mechanisms to be actuated by electromagnetic solenoids. A simple substitution of one known element (electromagnetic actuator) for another known element (electromagnetic solenoid) to obtain predictable results (displacement of a 
However, Altherr, Steinmetz, and Yano do not teach two solenoids, wherein the control rod is adjustable into the first position or the second position through alternative energizing of the two solenoids. Altherr 2 teaches a valve mechanism that is provided with two actuators (5a, 5b) with actuator elements (6a, 6b) that are adjusted independently of each other between extended and retracted positions (Altherr, 2, [0031]-[0047], Figures 1-5). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr/Steinmetz/Yano such that the control rod is adjustable into the first position or the second position through alternative energizing of the two solenoids as it taught by Altherr 2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two solenoids, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

9.	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altherr et al., US 2018/0283237 A1, in view of Steinmetz, DE 102016209600 A1, in view of Yano, JP 2011179471 A, and further in view of Leman et al., US 2004/0020467.

Regarding Claim 19
Altherr, Steinmetz, and Yano teach the system as rejected in Claims 1 and 5 above. However, Altherr, Steinmetz, and Yano do not teach that the solenoid includes a coil surrounding the control rod. 
Leman teaches variable valve timing actuation comprising a solenoid which includes a coil (256, 257) surrounding a control rod (229) (Leman, [0032], Figure 6). 


Regarding Claim 20
Altherr, Steinmetz, and Yano teach the system as rejected in Claims 1 and 5 above. However, Altherr, Steinmetz, and Yano do not teach that the solenoid includes a permanent magnet arranged on the control rod. 
Leman teaches variable valve timing actuation comprising a solenoid which includes a permanent magnet (260, 261) arranged on a control rod (229) (Leman, [0032], Figure 6). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Altherr/Steinmetz/Yano so that the solenoid includes a permanent magnet arranged on the control rod as Leman teaches that it is well known in the art for solenoids to include a permanent magnet on a control rod in order to control movement of the control rod. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746